         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                   )
 THE UNITED STATES OF AMERICA, and                 )
 THE STATE OF CALIFORNIA,                          )
 ex rel. KIMBERLY HERMAN, AMY                      )
 LESTAGE and KEVIN ROSEFF,                         )
                                                   )
          Plaintiffs,                              )          Civil Action No. 11-12131-RWZ
                                                   )
 v.                                                )
                                                   )
 COLOPLAST CORP., et al.                           )
                                                   )
          Defendants.                              )
                                                   )
                                                   )

            MEMORANDUM OF LAW IN SUPPORT OF COLOPLAST CORP.’S
             FRCP 50 MOTION FOR JUDGMENT AS A MATTER OF LAW

                                        INTRODUCTION

         Defendant Coloplast, Corp. (“Coloplast”) moves for judgment as a matter of law pursuant

to Federal Rule of Civil Procedure 50(a) on Plaintiff’s retaliation claim under the federal False

Claims Act, 31 U.S.C. § 3730(h).

            STANDARD FOR GRANTING JUDGMENT AS A MATTER OF LAW

         Judgment as a matter of law is called for when “a party has been fully heard on an issue

during a jury trial and the court finds that a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a). Judgment as a matter of

law should be entered when the court, viewing the evidence and all permissible inferences in favor

of the non-moving party, determines that a reasonable jury could not render a verdict for that party.

Barkan v. Dunkin’ Donuts, Inc., 627 F.3d 34, 39 (1st Cir. 2010). In deciding a motion for judgment

as a matter of law, the court may not consider the credibility of witnesses, weigh the evidence, nor




US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 2 of 14



resolve evidentiary conflicts. Id. However, when the non-moving party bears the burden of proof,

as is the case here, it must “present ‘more than a mere scintilla’ of evidence and may not rely on

conjecture or speculation.” Id. (quoting Katz v. City Metal Co., 87 F.3d 26, 28 (1st Cir. 1996)).

    I.       ARGUMENT

         No reasonably jury could find, based on the evidence presented at trial, that Coloplast

retaliated against Plaintiff by (1) placing her on a paid administrative leave; or (2) assigning her

low-performing accounts following her return from administrative leave.

         The False Claims Act (“FCA”) permits an employee to relief if an employer “discharged,

demoted, suspended, threatened, harassed, or in any other manner discriminated against” the

employee “in the terms and conditions of employment” “because of lawful acts done by the

employee.” 31 U.S.C. § 3730(h)(1).

         Retaliation under the FCA follows the same burden shifting analytical framework as other

employee retaliation claims. Harrington v. Aggregate Industries-Northeast Region, Inc., 668 F.3d

25, 31 (1st Cir. 2012). To establish a prima facie case of FCA retaliation, Plaintiff must show that

(i) she was engaged in conduct protected under the FCA; (ii) Coloplast knew that she engaged in

this conduct; and (iii) Coloplast retaliated against her because of this conduct through a materially

adverse employment action. Id. (citing Mann v. Heckler & Koch Def., Inc., 630 F.3d 338, 343 (4th

Cir. 2010), and Maturi v. McLaughlin Research Corp., 413 F.3d 166, 172 (1st Cir. 2005)). If

Plaintiff is able to establish a prima facie case, then the burden shifts to Coloplast to articulate a

legitimate, non-retaliatory reason for any adverse action. U.S. ex re. Hamrick v. GlaxoSmithKline

LLC, 814 F.3d 10, 18 (1st Cir. 2016). The burden would then shift back to Plaintiff to show

Coloplast’s reason was pretext for retaliation. Id. Because Plaintiff has failed to make this showing,

her claims fail as a matter of law.




US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 3 of 14



         A. Plaintiff Has Not Established She Suffered A Materially Adverse Employment Action.

        Following summary judgment, the question before the jury is whether Coloplast’s decision

to place Plaintiff on a paid administrative leave and assign her certain accounts following her return

to work constitute a materially adverse employment action. “An adverse employment action is one

that affects employment or alters the conditions of the workplace, and typically involves discrete

changes in the terms of employment, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing significant change in benefits.”

Morales-Vallellanes v. Potter, 605 F.3d 27 (1st Cir. 2010); see also Blackie v. Maine, 75 F.3d 716,

725 (1st Cir. 1996) (“Workplaces are rarely idyllic retreats, and the mere fact that an employee is

displeased by an employer’s act or omission does not elevate that act or omission to the level of a

materially adverse employment action.”). Pure speculation that a plaintiff is disadvantaged is not

sufficient. Flanagan-Uusitalo v. D.T. Indus., 190 F.Supp.2d 105, 116-17 (D. Mass. 2001).

                  1. Plaintiff Did Not Establish Her Administrative Leave Was A Materially Adverse
                     Employment Action.

         Preliminarily, Plaintiff’s fully-paid administrative leave does not constitute being

“discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated

against” as required for a retaliation claim under the FCA. 31 U.S.C. § 3730(h)(1).

         But further, no reasonable jury could find based on the evidence presented at trial that

Plaintiff’s paid administrative leave was a materially adverse employment action akin to hiring,

firing, failing to promote, or reassigning with significantly different responsibilities. Morales-

Vallellanes, 605 F.3d at 27. To the contrary, the evidence shows that throughout the duration of

her administrative leave, Plaintiff was paid her full salary (including a merit increase) and 100%

of her commission, retained all of her employee benefits, continued to accrue PTO and receive

holiday pay, drove the company-issued car and filled the car with gas using Coloplast’s fuel card:



US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 4 of 14



         Q. I think we heard testimony earlier today that during your leave and that again is
         December 23rd it begins in 2014, that you were paid your full salary, correct?
         A. Correct.
         Q. And that you were paid $80,000 which represents 100 percent of commissions
         correct?
         A. Correct.
         Q. And that you had no other car other than the company car, correct?
         A. Correct.
         Q. And although you weren't providing -- well were you providing any services for
         Coloplast?
         A. No.
         Q. And you yet drove the car and used their fuel card to fill the car with gas is that
         right?
         A. Correct.
         Q. And to do maintenance on the car?
         A. Correct.
         Q. And did you receive your full benefits during this time?
         A. Yes.
         Q. Did you also accrue PTO or vacation time?
         A. Yes.
         Q. You continued to receive 401(k) contributions?
         A. Yes.
         Q. You also received your health insurance benefits, life insurance benefits and so
         forth, correct?
         A. Correct.
         Q. And then did you also receive a raise during this period of time?
         A. I believe there was a small raise, yes.

(Trial Tr. Day 3, p.32-33.1)

         The Court allowed this claim to survive summary judgment based on Plaintiff’s argument

that she was not able to grow herself professionally, was not able to attend the President’s Circle

trip, and was denied the opportunity to earn commissions above 100%, as she had done the two

prior fiscal years. Dkt. 320 at 9-10. The evidence following the conclusion of Plaintiff’s case does

not support any of these theories of adverse action.




1
  All exhibits cited herein are attached to the accompanying Declaration of Nicole A. Truso in
support of this motion.


US.122399975.03
          Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 5 of 14



          The evidence contains no testimony from Plaintiff regarding how being placed on

administrative leave precluded her from growing herself professionally in a way that amounted to

a material change in the terms and conditions of her employment.

          With regard to the President’s Circle Trip, the evidence establishes that no one at Coloplast

told Plaintiff she was prohibited from attending. (Trial Tr. Day 1, 34-35). To the contrary, the

evidence shows Plaintiff was provided instructions regarding booking travel along with a

handwritten note and small gift congratulating her on being invited. (Id.2). Ultimately, Plaintiff

elected to not attend.

          Finally, Plaintiff’s testimony that she should have been given the opportunity to continue

working and earning above 100% commissions as she had done the two prior fiscal years fails to

establish materially adverse action for three main reasons. First, the evidence shows that individual

account performance and KAM commissions vary dramatically from year to year, and there is no

guarantee Plaintiff’s above-average commission earnings would have continued in any given year.

(Trial Tr. Day 3, 145-48). In fact, the evidence shows that in FY 14/15, while Plaintiff was on a

paid administrative leave, her accounts (as well as the accounts of four of five other KAMs)

performed significantly below target, likely do to market activity. JX 4. And finally, the evidence

shows Plaintiff’s above-average commissions in FYs 12/13 and 13/14 were largely due to the

growth rate of her largest account, Byram Healthcare (“Byram”). (Trial Tr. Day 3, 148-49). The

evidence further shows Byram refused to work with Plaintiff beginning in December 2014, pulled

back its sales relationship with Coloplast, and subsequently missed its sales target by over $1

million. (Trial Tr. Day 4, 36-37; Joint Exhibit (“JX”) 5, 18.) In light of this, Plaintiff’s speculation




2
    Plaintiff does not dispute she received this. (Trial Tr. Day 3, 33-34).


US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 6 of 14



that she should have been allowed the opportunity to earn above 100% in commission does not

establish her paid administrative leave materially altered a term or condition of her employment.

         Plaintiff has failed to established evidence sufficient for a reasonable jury to find that her

paid administrative leave constitutes a materially adverse employment action.

                    2. Plaintiff Did Not Establish Her Assignment of Accounts Following her Return
                       to Work was a Materially Adverse Employment Action.

         Similarly, no reasonable jury could find beyond a preponderance of the evidence that the

accounts Coloplast assigned to her following her paid administrative leave constitute materially

adverse employment action. The evidence shows that prior to Plaintiff’s leave, her accounts were

Claflin, Home Care Delivered, Buffalo, Byram, and ABC. (JX 4). The evidence further shows that

following Plaintiff’s return to work, Coloplast returned her to Claflin, Home Care Delivered, and

Buffalo. (JX 6). In addition, Coloplast assigned Plaintiff to Geriatric, AmeriSource Bergen,

Blackburns, and Concordance. (JX 6).

                      Prior to Leave             Accounts Following Leave
                         FY 14/15                        FY 15/16
                  Claflin                Claflin              Geriatric
                  Home Care Delivered    Home Care Delivered AmeriSource Bergen
                  Buffalo                Buffalo              Blackburns
                  Byram                  Byram                Concordance
                  ABC                    ABC


         The evidence shows Coloplast did not return Plaintiff to either ABC Medical or Byram

following their requests that they be assigned a new KAM. JX 18, 46. Indeed, in its Order on

Summary Judgment, the Court stated as a matter of law that “Coloplast’s decision to remove

Lestage from the Byram and ABC accounts was not materially adverse.” Dkt. 320 at 11.

         The evidence shows Coloplast’s decision to assign certain accounts to Plaintiff was not

retaliatory. Plaintiff, through counsel, negotiated her return to work from administrative leave by




US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 7 of 14



stating, in part, that it would be “impossible” for her to return to working with Byram, and that she

would not relocate geographically. (Trial Day 3, 19). Accordingly, the evidence shows Coloplast

assigned Plaintiff to every key account, excluding Byram, in the northeast region. (Trial Day 4,

27-28). Recognizing Plaintiff required time to get “up to speed” with her new accounts, the

evidence shows Coloplast guaranteed Plaintiff’s commission for a period of six months, or through

the end of FY 16/17. (Trial Day 4, 50-51).

         Plaintiff testified that the new accounts assigned to her following her return to work were

small accounts that did not fit the company profile and had no opportunity for growth.

         First, the record was clear that the size of an account in terms of revenue has no bearing on

the amount of commission earned by a KAM. (Trial Day 3, 103). Rather, a KAM earns commission

based on his or her portfolio’s growth relative to the assigned portfolio growth target. (Id.).

         Second, both Mr. Hansen testified, and Ms. Lestage admitted, that Coloplast does not have

a “company profile” for key accounts. Rather, Coloplast has “loose” or “fluid” guidelines it uses

to decide whether or not an account may be added as a key account. (Trial Tr. Day 1, 31; Trial Tr.

Day 2, 72). Mr. Hansen testified that generally, an account may be assigned a KAM if it has more

than $1 million in revenue. (Trial Tr. Day 1, 31). Mr. Hansen also testified that accounts with as

little as $100,000 may be assigned a KAM, particularly if the account has products in multiple

business areas. (Id.) The evidence shows all of the accounts assigned to Plaintiff following her

return from work have a net baseline revenue exceeding $1 million. (JX 7.)

         Third, and most importantly, the evidence shows all of the accounts assigned to Plaintiff

following her return from administrative leave have grown. (Trial Tr. Day 4, 55-56). In fact, in FY

17/18, Plaintiff’s two accounts with the highest growth were Geriatric and Concordance, two

accounts assigned to her after her leave. (Id.; JX 7.) In both FY 16/17 and FY 17/18, the new




US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 8 of 14



accounts assigned to Plaintiff grew at a rate consistent with all Coloplast key accounts. (JX 6 and

JX 7.)

         B. Plaintiff Has Not Established that Coloplast Took Any Alleged Adverse Employment
            Action Against Her Because of Any Protected Conduct.

                  1. Plaintiff Did Not Establish Coloplast Placed Her On Paid Administrative Leave
                     Because of Her Protected Conduct.

         Plaintiff failed to establish an essential element of her claim that the individuals at

Coloplast who decided to put Plaintiff on paid administrative leave knew about her protected

conduct before making that decision. Even if, as Plaintiff seemed to attempt to argue at trial,

outside counsel for Coloplast knew about an FCA investigation, that knowledge is not imputed to

the individuals—Hansen and Veome—who made the decision to place Plaintiff on paid

administrative leave. Courts have held that “[t]he knowledge of someone who had no role in the

decision is irrelevant to the motive for the decision. If no one in the termination decision-making

process knew of the plaintiff's protected activity, then the protected activity could not be the cause

of the termination.” Armstrong v. Arcanum Grp., Inc., 897 F.3d 1283, 1290 (10th Cir. 2018). The

evidence showed that Byram.—one of Coloplast’s largest accounts and Plaintiff’s largest

account—sent via email on December 19, 2014 a letter dated December 18, 2019 stating:

“Effective immediately, I respectfully request that you provide Byram Healthcare with a different

account representative. We no longer wish to work with Amy Lestage regarding our business

together. Any questions Coloplast may have regarding the issue should be directed to Byram’s

Legal Officer ….” (JX 18). The letter was directed to Mr. Veome of Coloplast.

         Hansen’s testimony did not establish that he knew about Plaintiff’s lawsuit around the

time that Coloplast place Plaintiff on paid administrative leave:

         Q. On December 19th of 2014 did you become aware that Amy Lestage and former
         coworkers were plaintiffs in a lawsuit against Coloplast and other distributors?



US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 9 of 14



         A. I became aware of this sometime around that time frame of the latter half of
         December.

         (Trial Tr. Day 1, 45).


         Plaintiff also did not establish that Veome, who received the letter from Byram, knew

that Plaintiff had filed the FCA claim against Coloplast.

         Q. And is it your position as today that at the time you made the decision or the
         decision was made to place Amy Lestage on this indefinite paid administrative
         leave that you were not aware of the whistleblower lawsuit that she had filed
         against Coloplast?

         A. I'm not sure what the time frame was for that. I just know that the genesis of
         putting her on paid administrative leave was generated by Perry Bernocchi's letter
         to us saying that they no longer wanted to work with her.

(Trial Tr. Day 2, 31).

         The evidence showed that Coloplast made the decision to place Plaintiff on paid

administrative leave following receipt of Byram’s letter on December 19, 2014. (Trial Tr. Day 2,

2-7). Coloplast notified Plaintiff of its decision on December 23, 2014. (JX16). As noted above,

Veome testified that “I just know that the genesis of putting her on paid administrative leave was

generated by Perry Bernocchi's letter to us saying that they no longer wanted to work with her.”

(Trial Tr. Day 2, 31).

         Hansen also testified that Byram’s letter caused Coloplast to make the decision to place

Plaintiff on leave:

         Q. Is it a fair statement to say that it was the Byram letter to you that caused Amy
         to be placed on administrative leave?

         A. It was the Byram letter that caused us to internally discuss what we should do
         about the situation and eventually led to the determination to put her on paid
         administrative leave.

(Trial Tr. Day 2, 33).




US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 10 of 14



         As the Court stated during the trial, “unlike with respect to an employer who may not

retaliate against an employee who files a whistleblower lawsuit, there is no such prohibition in the

statute against other people like distributors[].” (Trial Tr. Day 2, 27). Because Mr. Veome and

Mr. Hansen testified that Byram’s demand to remove Plaintiff from the account caused Coloplast

to be placed to paid administrative leave, Plaintiff failed to establish evidence sufficient for a

reasonable jury to find that Coloplast took such action “because of” her protected conduct.

                  a. Plaintiff Did Not Establish that the Choice of Accounts Assigned to her Upon
                     Her Return was Because of her Protected Conduct.

         The evidence showed that, after Plaintiff returned from her paid administrative leave of

absence, FMLA leave, and her subsequent vacation, she retained three of her old accounts: Home

Care, Claflin, and Buffalo. (JX 6). Coloplast removed Byram and ABC. The Court already held

that the record is clear that Coloplast’s decision to remove Lestage from the Byram and ABC

accounts was not materially adverse.” (ECF 320 at 11).

         Plaintiff must prove, then, that the four new accounts that Coloplast assigned—Geriatric,

AmeriSource Bergen, Blackburns, and Concordance—would not have been assigned to her but for

her protected conduct. Plaintiff, however, offered no documentary evidence or testimony that the

assignment of these accounts had any relation whatsoever to Plaintiff’s protected conduct.

Plaintiff contended that these accounts were low performing or “house accounts.” But the record

showed that (1) these four accounts were determined to be key accounts by Coloplast; and (2) all

key accounts had the potential to be assigned to key account managers.

         Hansen testified at length during trial about the methodology used to assign accounts,

including the following factors:

         the key account managers generally work out of their home and in order to try to
         reduce travel cost and make it more feasible for us to stay closer to the accounts,
         have gone through a deliberate effort of slowly making changes over time when



US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 11 of 14



         that seemed feasible to do to get the territories more geographically assigned. In
         terms of other factors that play into the assignment of accounts, I look at past
         relationship, past performance, of course if request desires of the account,
         those are some of the factors that would go into this.”

(Trial Tr. Day 3, 132-133).

         Critically, the record shows Coloplast has no incentive to have failing key accounts.

Hansen also testified that it is in Coloplast’s (and his own) financial interest for the key accounts

to perform well: “the key accounts represent about 95 percent of our total revenue base in the U.S.

for the business areas that we're responsible for. Which means that if these accounts are not

successful, then the U.S. organization will not be successful.” (Trial Tr. Day 3, 133).

         C. Plaintiff Has Not Established She Suffered Damages as a Result of Coloplast’s
            Conduct.

         Plaintiff has not established evidence sufficient that a reasonable jury could find, by a

preponderance of the evidence, that she suffered any damages as a result of any conduct by

Coloplast.

         First, the evidence shows Plaintiff did not suffer any damages as a result of Coloplast

placing her on a paid administrative leave. Plaintiff testified that she was paid her full salary

(including a merit increase) and 100% of her commission, retained all of her employee benefits,

continued to accrue PTO and receive holiday pay, drove the company-issued car and filled the car

with gas using Coloplast’s fuel card. (Trial Tr. Day 3, 32-33). As explained above, any testimony

that Plaintiff should have been paid more than 100% commission is pure speculation and is not

supported by the evidence in the record reflecting the inconsistent nature of KAM commission

payments.

         Second, the evidence shows Plaintiff did not suffer any damages as a result of the accounts

Coloplast assigned to her following her return from paid administrative leave. In its April 3, 2019




US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 12 of 14



Order, the Court stated that Plaintiff’s measure of damages was limited to “the difference between

the compensation she would have received but for defendant’s retaliatory actions and the

compensation she, in fact, received from the beginning of any retaliatory conduct until such

conduct and any effect thereof ceases.” (ECF 403 at 2-3). Fundamentally, the evidence does not

show what Plaintiff’s compensation would have been but for the alleged retaliatory action. Instead,

the evidence shows KAM commissions vary from year to year in an unpredictable way based on

a variety of factors, including account reassignments. (Trial Tr. Day 3, 145-48). The evidence

further shows Plaintiff’s compensation was naturally set to decrease in light of Byram’s decision

not to work with her shortly after the beginning of FY 14/15. (JX 18). Notwithstanding, Mr.

Hansen testified he assigned Plaintiff four new accounts he believed had the ability to grow, and

that all of the accounts have shown growth since Plaintiff’s return from leave. (Trial Tr. Day 4,

49). The evidence shows Plaintiff’s new accounts are growing at a rate consistent with all key

accounts, and that she has consistently earned commissions at or above the historical average for

KAMs. (Trial Tr. Day 4, 55-56). Importantly, after four days of trial, there were no documents or

no testimony anywhere in the record establishing that any damages alleged by Plaintiff would

continue any time into the future.

         Finally, the evidence shows Plaintiff is not entitled to emotional distress damages. Plaintiff

testified only that being on a paid administrative leave caused her to be anxious, gain weight, and

sleep poorly. (Trial Tr. Day 2, 104-105). Notwithstanding, Plaintiff testified she used her time

while on a fully-paid administrative leave to spend a lot more time with her children, join a ministry

group at church, teach Vacation Bible School, get engaged, plan a wedding, and have a baby. (Id.

at 105-109.) Plaintiff further testified she began experiencing nervousness “every day” when she

initially filed the FCA claim in 2011 – several years prior to her alleging Coloplast knew of her




US.122399975.03
          Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 13 of 14



protected conduct. (Trial Tr. Day 2, 88.) In fact, in connection with Coloplast putting her on a

leave, Plaintiff testified she was relieved. (Id.at 96.) The record clearly establishes Plaintiff was

not plagued by emotional distress that affected her day to day life in any meaningful way. Travers

v. Flight Servs. & Systems, Inc., 808 F.3d 525 (1st Cir. 2015) (finding the evidence insufficient to

support emotional distress damages where “[t]here was no testimony. . . the plaintiff was

compelled to curtail his life activities in any way due to stress from the . . . retaliatory action.”)

(citing DeRoche v. Massachusetts Commission Against Discrimination, 848 N.E.2d 1197, 1203

(Mass. 2006)).

    II.      CONCLUSION

          Plaintiff has presented her evidence and there is simply no evidence to allow a reasonable

jury to find that Coloplast retaliated against her by placing her on paid administrative leave and

assigned her poorly performing accounts upon her return to work. Her compensation remained the

same - indeed, she received a greater sum in commissions - her benefits remained the same, she

received a raise and even use of the company car. Thus, she has failed to present any evidence of

an adverse employment action. Even if she had, Coloplast had a legitimate non-retaliatory reason

for placing her on leave and geographically realigning her assigned accounts. Lastly, there is no

evidence of economic or emotional damages. For the foregoing reasons, Plaintiff’s claims fail as

a matter of law and there is no issue of fact for the jury to consider.

                                                      Respectfully submitted,

                                                      Coloplast Corp.
                  Dated: April 11, 2019
                                                      /s/ Brian P. Dunphy
                                                      Brian P. Dunphy (BBO #670902)
                                                      MINTZ, LEVIN, COHN, FERRIS,
                                                      GLOVSKY AND POPEO, PC
                                                      One Financial Center
                                                      Boston, MA 02111


US.122399975.03
         Case 1:11-cv-12131-RWZ Document 427 Filed 04/12/19 Page 14 of 14



                                                 Direct: 617.348.1810
                                                 BDunphy@mintz.com

                                                 Jacqueline A. Mrachek
                                                 Nicole A. Truso
                                                 (admitted Pro Hac Vice)
                                                 FAEGRE BAKER DANIELS LLP
                                                 2200 Wells Fargo Center
                                                 Minneapolis, MN 55402-3901
                                                 (612) 766-8619
                                                 Jacqueline.Mrachek@FaegreBD.com
                                                 Nicole.Truso@FaegreBD.com




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2019, I electronically filed the foregoing document
with the Clerk of Court by using the CM/ECF system, which will automatically send email
notification of such filing to the attorneys of record for Plaintiff.

                                                  /s/ Brian P. Dunphy ____________




86780111v.1




US.122399975.03
